Name: Commission Regulation (EEC) No 3577/88 of 17 November 1988 determining the allocation for 1988 of import of beef and veal from the ACP States under Council Regulation (EEC) No 486/85
 Type: Regulation
 Subject Matter: animal product;  trade;  tariff policy
 Date Published: nan

 18 . 11 . 88 Official Journal of the European Communities No L 312/15 COMMISSION REGULATION (EEC) No 3577/88 of 17 November 1988 determining the allocation for 1988 of import of beef and veal from the ACP States under Council Regulation (EEC) No 486/85 to Zimbabwe requested by the other ACP States should be approved ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Imports of beef and veal from the ACP States under Regulation (EEC) No 486/85 for the 1988 calendar year are hereby allocated as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 1821 /87 (2), and in particular Article 5 (4) thereof, Whereas Article 5 of Regulation (EEC) No 486/85 lays down the allocation between the ACP States of beef and veal imports into the Community and provides for the possibility, at the request of ACP States which are unable to export their full quotas, of a different allocation between those States for the current or subsequent year ; Whereas by letter of 16 June 1988 the ACP States concerned requested a transfer to Zimbabwe of 1 750 tonnes for 1988 by a reduction in the quotas for Botswana, Swaziland, Madagascar and Kenya by 900, 500, 250 and 100 tonnes respectively ; Whereas, at the present rate of imports from the ACP States, Zimbabwe appears capable of exporting the full amount of such an increased quota ; whereas the transfer Botswana Kenya Madagascar Swaziland Zimbabwe 18 016 tonnes, 42 tonnes, 7 329 tonnes, 2 863 tonnes, 9 850 tonnes. 2. The allocations provided for in paragraph 1 shall be applied within a limit of 30 000 tonnes and without prejudice to the allocation of supplementary quantities as provided for in Article 5 (3) of Regulation (EEC) No 486/85. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 172, 30. 6. 1987, p. 102.